


110 HR 1185 IH: Wartime Treatment Study

U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1185
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Mr. Wexler (for
			 himself, Ms. Bordallo,
			 Mr. Honda, and
			 Mr. Becerra) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To establish commissions to review the facts and
		  circumstances surrounding injustices suffered by European Americans, European
		  Latin Americans, and Jewish refugees during World War II.
	
	
		1.Short titleThis Act may be cited as the
			 Wartime Treatment Study
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)During World War II, the United States
			 Government deemed as enemy aliens more than 600,000 Italian-born
			 and 300,000 German-born United States resident aliens and their families and
			 required them to carry Certificates of Identification and limited their travel
			 and personal property rights. At that time, these groups were the 2 largest
			 foreign-born groups in the United States.
			(2)During World War II, the United States
			 Government arrested, interned, or otherwise detained thousands of European
			 Americans, some remaining in custody for years after cessation of World War II
			 hostilities, and repatriated, exchanged, or deported European Americans,
			 including American-born children, to European Axis nations, many to be
			 exchanged for Americans held in those nations.
			(3)Pursuant to a policy coordinated by the
			 United States with Latin American nations, many European Latin Americans,
			 including German and Austrian Jews, were arrested, brought to the United
			 States, and interned. Many were later expatriated, repatriated, or deported to
			 European Axis nations during World War II, many to be exchanged for Americans
			 and Latin Americans held in those nations.
			(4)Millions of European Americans served in
			 the armed forces and thousands sacrificed their lives in defense of the United
			 States.
			(5)The wartime policies of the United States
			 Government were devastating to the Italian American and German American
			 communities, individuals, and their families. The detrimental effects are still
			 being experienced.
			(6)Prior to and during World War II, the
			 United States restricted the entry of Jewish refugees who were fleeing
			 persecution and sought safety in the United States. During the 1930’s and
			 1940’s, the quota system, immigration regulations, visa requirements, and the
			 time required to process visa applications affected the number of Jewish
			 refugees, particularly those from Germany and Austria, who could gain
			 admittance to the United States.
			(7)The United States Government should conduct
			 an independent review to fully assess and acknowledge these actions. Congress
			 has previously reviewed the United States Government's wartime treatment of
			 Japanese Americans through the Commission on Wartime Relocation and Internment
			 of Civilians. An independent review of the treatment of German Americans and
			 Italian Americans and of Jewish refugees fleeing persecution and genocide has
			 not yet been undertaken.
			(8)Time is of the essence for the
			 establishment of commissions, because of the increasing danger of destruction
			 and loss of relevant documents, the advanced age of potential witnesses and,
			 most importantly, the advanced age of those affected by the United States
			 Government’s policies. Many who suffered have already passed away and will
			 never know of this effort.
			3.DefinitionsIn this Act:
			(1)During World
			 War IIThe term during
			 World War II refers to the period between September 1, 1939, through
			 December 31, 1948.
			(2)European
			 Americans
				(A)In
			 generalThe term
			 European Americans refers to United States citizens and resident
			 aliens of European ancestry, including Italian Americans, German Americans,
			 Hungarian Americans, Romanian Americans, and Bulgarian Americans.
				(B)Italian
			 AmericansThe term
			 Italian Americans refers to United States citizens and resident
			 aliens of Italian ancestry.
				(C)German
			 AmericansThe term
			 German Americans refers to United States citizens and resident
			 aliens of German ancestry.
				(3)European Latin
			 AmericansThe term
			 European Latin Americans refers to persons of European ancestry,
			 including Italian or German ancestry, residing in a Latin American nation
			 during World War II.
			(4)Latin American
			 nationThe term Latin
			 American nation refers to any nation in Central America, South America,
			 or the Carribean.
			ICommission on Wartime Treatment of European
			 Americans
			101.Establishment of
			 Commission on Wartime Treatment of European Americans
				(a)In
			 generalThere is established
			 the Commission on Wartime Treatment of European Americans (referred to in this
			 title as the European American Commission).
				(b)MembershipThe European American Commission shall be
			 composed of 7 members, who shall be appointed not later than 90 days after the
			 date of enactment of this Act as follows:
					(1)Three members shall be appointed by the
			 President.
					(2)Two members shall be appointed by the
			 Speaker of the House of Representatives, in consultation with the minority
			 leader.
					(3)Two members shall be appointed by the
			 majority leader of the Senate, in consultation with the minority leader.
					(c)TermsThe term of office for members shall be for
			 the life of the European American Commission. A vacancy in the European
			 American Commission shall not affect its powers, and shall be filled in the
			 same manner in which the original appointment was made.
				(d)RepresentationThe European American Commission shall
			 include 2 members representing the interests of Italian Americans and 2 members
			 representing the interests of German Americans.
				(e)MeetingsThe President shall call the first meeting
			 of the European American Commission not later than 120 days after the date of
			 enactment of this Act.
				(f)QuorumFour members of the European American
			 Commission shall constitute a quorum, but a lesser number may hold
			 hearings.
				(g)ChairmanThe European American Commission shall
			 elect a Chairman and Vice Chairman from among its members. The term of office
			 of each shall be for the life of the European American Commission.
				(h)Compensation
					(1)In
			 generalMembers of the
			 European American Commission shall serve without pay.
					(2)Reimbursement
			 of expensesAll members of
			 the European American Commission shall be reimbursed for reasonable travel and
			 subsistence, and other reasonable and necessary expenses incurred by them in
			 the performance of their duties.
					102.Duties of the
			 European American Commission
				(a)In
			 generalIt shall be the duty
			 of the European American Commission to review the United States Government’s
			 wartime treatment of European Americans and European Latin Americans as
			 provided in subsection (b).
				(b)Scope of
			 reviewThe European American
			 Commission’s review shall include the following:
					(1)A comprehensive review of the facts and
			 circumstances surrounding United States Government actions during World War II
			 with respect to European Americans and European Latin Americans pursuant to the
			 Alien Enemies Acts (50 U.S.C. 21 et seq.),
			 Presidential Proclamations 2526, 2527, 2655, 2662, and 2685, Executive Orders
			 9066 and 9095, and any directive of the United States Government pursuant to
			 such law, proclamations, or executive orders respecting the registration,
			 arrest, exclusion, internment, exchange, or deportation of European Americans
			 and European Latin Americans. This review shall include an assessment of the
			 underlying rationale of the United States Government’s decision to develop
			 related programs and policies, the information the United States Government
			 received or acquired suggesting the related programs and policies were
			 necessary, the perceived benefit of enacting such programs and policies, and
			 the immediate and long-term impact of such programs and policies on European
			 Americans and European Latin Americans and their communities.
					(2)A comprehensive review of United States
			 Government action during World War II with respect to European Americans and
			 European Latin Americans pursuant to the Alien Enemies Acts (50 U.S.C. 21 et
			 seq.), Presidential Proclamations 2526, 2527, 2655, 2662, and
			 2685, Executive Orders 9066 and 9095, and any directive of the United States
			 Government pursuant to such law, proclamations, or executive orders, including
			 registration requirements, travel and property restrictions, establishment of
			 restricted areas, raids, arrests, internment, exclusion, policies relating to
			 the families and property that excludees and internees were forced to abandon,
			 internee employment by American companies (including a list of such companies
			 and the terms and type of employment), exchange, repatriation, and deportation,
			 and the immediate and long-term effect of such actions, particularly
			 internment, on the lives of those affected. This review shall include a list
			 of—
						(A)all temporary detention and long-term
			 internment facilities in the United States and Latin American nations that were
			 used to detain or intern European Americans and European Latin Americans during
			 World War II (in this paragraph referred to as World War II detention
			 facilities);
						(B)the names of European Americans and
			 European Latin Americans who died while in World War II detention facilities
			 and where they were buried;
						(C)the names of children of European Americans
			 and European Latin Americans who were born in World War II detention facilities
			 and where they were born; and
						(D)the nations from which European Latin
			 Americans were brought to the United States, the ships that transported them to
			 the United States and their departure and disembarkation ports, the locations
			 where European Americans and European Latin Americans were exchanged for
			 persons held in European Axis nations, and the ships that transported them to
			 Europe and their departure and disembarkation ports.
						(3)A brief review of the participation by
			 European Americans in the United States Armed Forces including the
			 participation of European Americans whose families were excluded, interned,
			 repatriated, or exchanged.
					(4)A recommendation of appropriate remedies,
			 including how civil liberties can be protected during war, or an actual,
			 attempted, or threatened invasion or incursion, an assessment of the continued
			 viability of the Alien Enemies Acts (50 U.S.C. 21 et seq.), and public
			 education programs related to the United States Government’s wartime treatment
			 of European Americans and European Latin Americans during World War II.
					(c)Field
			 hearingsThe European
			 American Commission shall hold public hearings in such cities of the United
			 States as it deems appropriate.
				(d)ReportThe European American Commission shall
			 submit a written report of its findings and recommendations to Congress not
			 later than 18 months after the date of the first meeting called pursuant to
			 section 101(e).
				103.Powers of the
			 European American Commission
				(a)In
			 generalThe European American
			 Commission or, on the authorization of the Commission, any subcommittee or
			 member thereof, may, for the purpose of carrying out the provisions of this
			 title, hold such hearings and sit and act at such times and places, and request
			 the attendance and testimony of such witnesses and the production of such
			 books, records, correspondence, memorandum, papers, and documents as the
			 Commission or such subcommittee or member may deem advisable. The European
			 American Commission may request the Attorney General to invoke the aid of an
			 appropriate United States district court to require, by subpoena or otherwise,
			 such attendance, testimony, or production.
				(b)Government
			 information and cooperationThe European American Commission may
			 acquire directly from the head of any department, agency, independent
			 instrumentality, or other authority of the executive branch of the Government,
			 available information that the European American Commission considers useful in
			 the discharge of its duties. All departments, agencies, and independent
			 instrumentalities, or other authorities of the executive branch of the
			 Government shall cooperate with the European American Commission and furnish
			 all information requested by the European American Commission to the extent
			 permitted by law, including information collected under the Commission on
			 Wartime and Internment of Civilians Act (Public Law 96–317; 50 U.S.C. App.
			 1981 note) and the Wartime Violation of Italian Americans Civil Liberties Act
			 (Public Law
			 106–451; 50 U.S.C. App. 1981 note). For purposes of section
			 552a(b)(9) of title 5, United States Code (commonly known as the Privacy
			 Act of 1974), the European American Commission shall be deemed to be a
			 committee of jurisdiction.
				104.Administrative
			 provisionsThe European
			 American Commission is authorized to—
				(1)appoint and fix the compensation of such
			 personnel as may be necessary, without regard to the provisions of title 5,
			 United States Code, governing appointments in the competitive service, and
			 without regard to the provisions of chapter 51 and subchapter III of chapter 53
			 of such title relating to classification and General Schedule pay rates, except
			 that the compensation of any employee of the Commission may not exceed a rate
			 equivalent to the rate payable under GS–15 of the General Schedule under
			 section 5332 of such title;
				(2)obtain the services of experts and
			 consultants in accordance with the provisions of section 3109 of such
			 title;
				(3)obtain the detail of any Federal Government
			 employee, and such detail shall be without reimbursement or interruption or
			 loss of civil service status or privilege;
				(4)enter into agreements with the
			 Administrator of General Services for procurement of necessary financial and
			 administrative services, for which payment shall be made by reimbursement from
			 funds of the Commission in such amounts as may be agreed upon by the Chairman
			 of the Commission and the Administrator;
				(5)procure supplies, services, and property by
			 contract in accordance with applicable laws and regulations and to the extent
			 or in such amounts as are provided in appropriation Acts; and
				(6)enter into contracts with Federal or State
			 agencies, private firms, institutions, and agencies for the conduct of research
			 or surveys, the preparation of reports, and other activities necessary to the
			 discharge of the duties of the Commission, to the extent or in such amounts as
			 are provided in appropriation Acts.
				105.FundingOf the amounts authorized to be appropriated
			 to the Department of Justice, $600,000 shall be available to carry out this
			 title.
			106.SunsetThe European American Commission shall
			 terminate 60 days after it submits its report to Congress.
			IICommission on Wartime Treatment of Jewish
			 Refugees
			201.Establishment of
			 Commission on Wartime Treatment of Jewish Refugees
				(a)In
			 generalThere is established
			 the Commission on Wartime Treatment of Jewish Refugees (referred to in this
			 title as the Jewish Refugee Commission).
				(b)MembershipThe Jewish Refugee Commission shall be
			 composed of 7 members, who shall be appointed not later than 90 days after the
			 date of enactment of this Act as follows:
					(1)Three members shall be appointed by the
			 President.
					(2)Two members shall be appointed by the
			 Speaker of the House of Representatives, in consultation with the minority
			 leader.
					(3)Two members shall be appointed by the
			 majority leader of the Senate, in consultation with the minority leader.
					(c)TermsThe term of office for members shall be for
			 the life of the Jewish Refugee Commission. A vacancy in the Jewish Refugee
			 Commission shall not affect its powers, and shall be filled in the same manner
			 in which the original appointment was made.
				(d)RepresentationThe Jewish Refugee Commission shall include
			 2 members representing the interests of Jewish refugees.
				(e)MeetingsThe President shall call the first meeting
			 of the Jewish Refugee Commission not later than 120 days after the date of
			 enactment of this Act.
				(f)QuorumFour members of the Jewish Refugee
			 Commission shall constitute a quorum, but a lesser number may hold
			 hearings.
				(g)ChairmanThe Jewish Refugee Commission shall elect a
			 Chairman and Vice Chairman from among its members. The term of office of each
			 shall be for the life of the Jewish Refugee Commission.
				(h)Compensation
					(1)In
			 generalMembers of the Jewish
			 Refugee Commission shall serve without pay.
					(2)Reimbursement
			 of expensesAll members of
			 the Jewish Refugee Commission shall be reimbursed for reasonable travel and
			 subsistence, and other reasonable and necessary expenses incurred by them in
			 the performance of their duties.
					202.Duties of the Jewish
			 Refugee Commission
				(a)In
			 generalIt shall be the duty
			 of the Jewish Refugee Commission to review the United States Government’s
			 refusal to allow Jewish and other refugees fleeing persecution or genocide in
			 Europe entry to the United States as provided in subsection (b).
				(b)Scope of
			 reviewThe Jewish Refugee
			 Commission’s review shall cover the period between January 1, 1933, through
			 December 31, 1945, and shall include, to the greatest extent practicable, the
			 following:
					(1)A review of the United States Government’s
			 decision to deny Jewish and other refugees fleeing persecution or genocide
			 entry to the United States, including a review of the underlying rationale of
			 the United States Government’s decision to refuse the Jewish and other refugees
			 entry, the information the United States Government received or acquired
			 suggesting such refusal was necessary, the perceived benefit of such refusal,
			 and the impact of such refusal on the refugees.
					(2)A review of Federal refugee policy relating
			 to those fleeing persecution or genocide, including recommendations for making
			 it easier in the future for victims of persecution or genocide to obtain refuge
			 in the United States.
					(c)Field
			 hearingsThe Jewish Refugee
			 Commission shall hold public hearings in such cities of the United States as it
			 deems appropriate.
				(d)ReportThe Jewish Refugee Commission shall submit
			 a written report of its findings and recommendations to Congress not later than
			 18 months after the date of the first meeting called pursuant to section
			 201(e).
				203.Powers of the Jewish
			 Refugee Commission
				(a)In
			 generalThe Jewish Refugee
			 Commission or, on the authorization of the Commission, any subcommittee or
			 member thereof, may, for the purpose of carrying out the provisions of this
			 title, hold such hearings and sit and act at such times and places, and request
			 the attendance and testimony of such witnesses and the production of such
			 books, records, correspondence, memorandum, papers, and documents as the
			 Commission or such subcommittee or member may deem advisable. The Jewish
			 Refugee Commission may request the Attorney General to invoke the aid of an
			 appropriate United States district court to require, by subpoena or otherwise,
			 such attendance, testimony, or production.
				(b)Government
			 information and cooperationThe Jewish Refugee Commission may acquire
			 directly from the head of any department, agency, independent instrumentality,
			 or other authority of the executive branch of the Government, available
			 information that the Jewish Refugee Commission considers useful in the
			 discharge of its duties. All departments, agencies, and independent
			 instrumentalities, or other authorities of the executive branch of the
			 Government shall cooperate with the Jewish Refugee Commission and furnish all
			 information requested by the Jewish Refugee Commission to the extent permitted
			 by law, including information collected as a result of the Commission on
			 Wartime and Internment of Civilians Act (Public Law 96–317; 50 U.S.C. App.
			 1981 note) and the Wartime Violation of Italian Americans Civil Liberties Act
			 (Public Law
			 106–451; 50 U.S.C. App. 1981 note). For purposes of section
			 552a(b)(9) of title 5, United States Code (commonly known as the Privacy
			 Act of 1974), the Jewish Refugee Commission shall be deemed to be a
			 committee of jurisdiction.
				204.Administrative
			 provisionsThe Jewish Refugee
			 Commission is authorized to—
				(1)appoint and fix the compensation of such
			 personnel as may be necessary, without regard to the provisions of title 5,
			 United States Code, governing appointments in the competitive service, and
			 without regard to the provisions of chapter 51 and subchapter III of chapter 53
			 of such title relating to classification and General Schedule pay rates, except
			 that the compensation of any employee of the Commission may not exceed a rate
			 equivalent to the rate payable under GS–15 of the General Schedule under
			 section 5332 of such title;
				(2)obtain the services of experts and
			 consultants in accordance with the provisions of section 3109 of such
			 title;
				(3)obtain the detail of any Federal Government
			 employee, and such detail shall be without reimbursement or interruption or
			 loss of civil service status or privilege;
				(4)enter into agreements with the
			 Administrator of General Services for procurement of necessary financial and
			 administrative services, for which payment shall be made by reimbursement from
			 funds of the Commission in such amounts as may be agreed upon by the Chairman
			 of the Commission and the Administrator;
				(5)procure supplies, services, and property by
			 contract in accordance with applicable laws and regulations and to the extent
			 or in such amounts as are provided in appropriation Acts; and
				(6)enter into contracts with Federal or State
			 agencies, private firms, institutions, and agencies for the conduct of research
			 or surveys, the preparation of reports, and other activities necessary to the
			 discharge of the duties of the Commission, to the extent or in such amounts as
			 are provided in appropriation Acts.
				205.FundingOf the amounts authorized to be appropriated
			 to the Department of Justice, $600,000 shall be available to carry out this
			 title.
			206.SunsetThe Jewish Refugee Commission shall
			 terminate 60 days after it submits its report to Congress.
			
